            Case 4:17-cr-00188-KGB Document 39 Filed 06/26/20 Page 1 of 2



                         IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF ARKANSAS
                                   CENTRAL DIVISION

UNITED STATES OF AMERICA                                                               PLAINTIFF

v.                                 Case Nos. 4:17-cr-00188-KGB
                                             4:19-cv-00419-KGB

EARNEST GAIL TUCKER, JR.                                                             DEFENDANT

                                               ORDER

          Before the Court is a pro se notice of appeal from this Court’s Order and Judgment denying

defendant Earnest Gail Tucker, Jr.’s, 28 U.S.C. § 2255 motion to vacate, set aside, or correct his

sentence (Dkt. No. 38). Mr. Tucker’s notice of appeal also will be considered as a request for a

certificate of appealability (Dkt. No. 38).

          Before a defendant may appeal the denial of a § 2255 motion, a certificate of appealability

must issue. The right to appeal the denial of a § 2255 motion is governed by the certificate of

appealability requirements of 28 U.S.C. § 2253(c), which provides that a certificate of

appealability may issue only if the applicant has made a substantial showing of the denial of a

constitutional right. See 28 U.S.C. § 2253(c)(2). A substantial showing of the denial of a

constitutional right requires a demonstration that reasonable jurists could debate whether the

petition should have been resolved in a different manner or that the issues presented were adequate

to deserve encouragement to proceed further. See Slack v. McDaniel, 529 U.S. 473, 483–84

(2000).

          Having thoroughly reviewed the record in this case, the Court finds that Mr. Tucker failed

to make the requisite substantial showing with respect to the claims he raised in his § 2255 motion.

See 28 U.S.C. § 2253(c)(2); Fed. R. App. P. 22(b). Accordingly, the Court denies his motion for

a certificate of appealability (Dkt. No. 38). If he desires further review of his § 2255 motion, Mr.

Tucker may request issuance of the certificate of appealability by the Eighth Circuit Court of
         Case 4:17-cr-00188-KGB Document 39 Filed 06/26/20 Page 2 of 2



Appeals in accordance with Tiedeman v. Benson, 122 F.3d 518, 520–22 (8th Cir. 1997).

       It is so ordered this 26th day of June, 2020.


                                                       _________________________________
                                                       Kristine G. Baker
                                                       United States District Judge




                                                 2
